Citation Nr: 9902337	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  95-27 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel





INTRODUCTION

The veteran served on active duty from December 1983 to June 
1991.

This action comes to the Board of Veterans' Appeals (the 
Board) from rating decisions by the Department of Veterans 
Affairs (VA) Seattle Regional Office (RO).

In a decision in March 1997, the Board denied an evaluation 
greater than 10 percent for service-connected tension 
headaches.  The Board also remanded the issue herein 
concerned for specific development to be addressed, as 
required, below. 

Service connection is also in effect for a low back disorder, 
rated as noncompensably disabling.  

During the course of the current appeal, the veteran has 
raised various issues of entitlement to service connection 
including for disabilities alleged to be the result of his 
Persian Gulf service.  However, none of these issues is a 
part of the current appellate review.

At the time of the prior Board review and at the time of the 
personal hearing held at the RO, the veteran was represented 
by the Washington State Department of Veterans Affairs.  

Since July 1998, the veteran has been represented by Disabled 
American Veterans.  The VARO now with jurisdiction is 
Milwaukee.






REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In the Board's 1997 remand, it was noted that a well-grounded 
claim had been raised with regard to the increased rating 
question.  See, i.e., Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Proscelle v. Derwinski, 2 Vet. App. 629 (1992). 

Specifically, the Board further noted that the veteran's 
September 1995 and April 1996 VA examination reports 
concerning the possibility that the veteran has a form of 
folliculitis due to chemical exposure were sufficient to 
suggest that his claim may be well grounded.  King v. Brown, 
5 Vet. App. 19 (1993), Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The Board noted that accordingly, VA has a duty to assist the 
veteran in the development of facts pertinent to his claim.  
38 U.S.C.A. § 5107(a).  

The Court has held that the duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining adequate VA examination.  
This duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990). 

The fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).

The Board also noted that the Court had held that the duty to 
assist included conducting an adequate VA examination during 
an active stage of a condition when a condition consists of 
active and inactive stages.  Cf. Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994). I

The Board noted that in this case, the April 1996 VA examiner 
specifically suggested that the veteran be examined in the 
summer when his lesions were present, so that the veteran can 
be adequately examined when his skin condition is in an 
active state.

Therefore, the Board remanded the case, in pertinent part, 
for the following specific actions:

The appellant should be afforded a 
dermatological examination, during the summer 
months, to determine the nature, extent of 
severity, and etiology of any current skin 
disability.  All necessary testing, including 
a culture and a biopsy of an active lesion, 
should be conducted and the results reported 
in detail.  Photographs of affected areas 
should be taken.  The examiner must be 
requested to provide an opinion as to whether 
it is at least as likely as not that any skin 
disorder(s) reported on examination is/are 
related to the appellant's active service.  
The claims file and a copy of this remand 
must be made available to and reviewed by the 
examiner prior to conduction and completion 
of the examination.  Any opinion expressed 
must be accompanied by a complete rationale.

Thereafter, the RO was directed to review the claims file to 
ensure that the above requested development has been 
completed in full.  In particular, the RO was to review the 
requested examination report and required opinion to ensure 
complete compliance with the directives of this remand and if 
not, to implement corrective procedures.

The RO reportedly called the veteran and asked him to inform 
them when the skin lesions were active.  

Thereafter, apparently absent notification from the veteran, 
who had stated that they were last active in the summer of 
1997, the RO purportedly scheduled the veteran for a 
dermatological examination on July 17, 1998.  He was 
apparently in fact aware of that scheduling, since in 
response, he called to inform the RO that since the skin 
lesions were not then active it was inappropriate for him to 
report.  

VA memoranda in the file state that the RO rescheduled him 
for August 5 and August 21, 1998, although collaborative 
correspondence or other contact documentation is not of 
record.

Citing his lack of cooperation, the RO provided a 
Supplemental Statement of the Case and returned the case to 
the Board.

The Board would note that the skin lesions for which the 
veteran is seeking service connection are alleged, in part, 
to be the result of his exposures in the Persian Gulf.  This 
is a particularly unique situation that clearly requires 
responsive adjudication.

The Board also notes, as stated previously that the Court has 
firmly held that certain "qualifiers" are appropriate with 
regard to assessing peculiar conditions, i.e., that 
examinations be done at a time when skin lesions are active, 
i.e., in this case during the summer, etc.  The veteran 
declined to attend the examination on one and possibly more 
occasions when this was not the case.

It is also noted that during the current appellate review, 
the claim has gone back and forth from Washington State to 
Wisconsin.  It is not entirely clear whether this is 
reflective of the veteran's changing residences or work or 
some other reason.  However, since geographic location and 
temperatures, etc., are clear and legitimate factors in the 
exacerbation of some skin lesions, and the veteran's in 
particular, this may have an impact on the nature of the 
claim and should be borne in mind during the case 
development.  In the past he has been said to be attending 
school and selling insurance.

On the one hand, the Court has indicated that evidentiary 
developmental responsibilities are not totally one-sided, 
i.e., a veteran must be as cooperative as possible and VA 
requirements must be reasonable in nature.  

On the other hand, the Court has also been quite definitive 
with regard to developmental specificity.  In that regard, 
the Court has held that a veteran is entitled to have the 
specific requirements of a Board remand adhered to, and in 
such cases, the case must be returned to the RO for further 
action.  See, i.e., Stegall v. West, 11 Vet. App. 268 (1998).

Thus, pursuant to VAs duty to assist the veteran in the 
development of facts pertinent to his claim under 38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1998), the Board 
has no option but to defer adjudication of the appellate 
issue pending a remand of the case to the RO for further 
development as follows:

1.  The veteran should be requested to 
provide whatever additional evidence he 
may have with regard to any active skin 
lesions he may have exhibited since 
service and particularly since early 
summer 1997, from VA or non-VA sources, 
and the RO should assist him in acquiring 
such evidence and place it in the file.  


The veteran should also be asked to 
address the nature and reasons for his 
changes in locations since service, and 
to provide whatever insights he may have 
as to how this may reflect on the 
activity or inactivity of his skin 
lesions.

If the veteran has had cultures or other 
treatment from any other non-VA source, 
or persons may have observed his skin 
lesions when active, he should be 
encouraged to provide evidence in that 
regard which should be added to the file.  
Similarly, if he or his family, friends, 
employer, etc., have photos, etc. of the 
active skin lesions since service, these 
should be entered into the file as well.

2.  Thereafter, the veteran should be 
afforded a dermatological examination at 
any time when the lesions are active 
[with the veteran having an affirmative 
obligation to inform the RO of such], to 
determine the nature, extent of severity, 
and etiology of any current skin 
disability.   

Any necessary testing, including a 
culture and a biopsy of an active lesion, 
should be conducted and the results 
reported in detail.  Photographs of 
affected areas should be taken.  

The examiner must be requested to provide 
an opinion as to whether any skin 
disorder(s) reported on examination 
is/are related to the appellant's active 
service, particularly his service in the 
Persian Gulf.  






The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be annotated in this regard.  

The examiner should also be provided with 
a document similar to that prepared by 
the RO at the time of the post-Board 
remand examination scheduling or 
something similar delineating the 
chronology and other pertinent history of 
the veteran's exposures and skin 
problems.  Any opinion expressed must be 
accompanied by a complete rationale.

All communications with the veteran must 
be documented in the file, including with 
copies of all correspondence sent to him, 
verbal communications with him by 
telephone or other means, and his 
responses thereto.  

If the veteran cannot or prefers not to 
be re-examined, he is free to so state, 
and to provide what he believes is a 
viable and reasonable alternative so that 
his claim may proceed, and the case can 
be addressed on the evidence already of 
record.




3.  If the veteran's skin lesions have 
not been active or are not active in the 
near future so that such an examination 
can be conducted in a timely manner, 
[and/or if he declines to be reexamined 
for other than temporary and remediable 
cause in which case such can be timely 
rescheduled], the case should be 
forwarded (along with all of the current 
and newly acquired evidence) to a VA 
dermatologist or one on a fee-basis if 
necessary, who has not previously 
examined the veteran or seen the case, 
preferably one with some expertise in the 
area of Persian Gulf exposure and skin 
lesion cases, for a determination as to 
the nature, duration and etiology of any 
skin lesions therein described, to the 
best of his or her ability.  All opinions 
should be annotated to the record and 
cite pertinent textual and other 
materials for support.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the report of any examination 
conducted, and required opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. Brown, op. cit.

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for a skin disorder 
using all pertinent criteria including 
those special provisions relating to 
Persian Gulf War veterans. 

If the benefit sought on appeal is not granted to the 
veterans satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
